McBRIDE, Judge.
This is one of three consolidated cases which arose out of the accident of June 4, 1961, at Royal Street and Elysian Fields Avenue involving the automobile of Paul J. Micheli and a cab owned by Toye Brothers Yellow Cab Company.
Allstate Insurance Company has appealed from the dismissal of its demands as Micheli’s subrogee against Toye Brothers Yellow Cab Company and the partners thereof for damages to the Micheli vehicle. The judgment also dismissed the recon-ventional demand of Toye Brothers Yellow Cab Company for damages to its cab, and the reconvenor also appealed.
The amount claimed by plaintiff is the conceded damage sustained by Micheli’s car.
For the reasons set forth in our opinion handed down this date in Micheli v. Toye Brothers Yellow Cab Company and Allstate Insurance Company, La.App., 174 So.2d 168, the judgment appealed from is reversed insofar as it dismisses the main demand, and it is now ordered, adjudged and decreed that the judgment be amended so as to provide that Allstate Insurance Company have judgment against Toye Brothers Yellow Cab Company, a partnership composed of, and, George A. Toye, Joseph Toye, Paul W. Toye, Mrs. Anita F. Toye, Robert E. Toye, Jr., Frank C. Toye, John L. Toye, George PI. Toye, Paul W. Toye, Jr., and the Estate of Robert Toye in the full sum of $362.30 with legal interest from judicial demand and all costs, said judgment to be against the partnership, Toye Brothers Yellow Cab Company, for the whole amount and against its named component partners each for his virile share, and, as thus amended and in all other respects, the judgment appealed from is affirmed. Costs of appeal to be paid by the above named defendants-appellees.
Reversed in part, amended and affirmed.